Order, Supreme Court, Bronx County (Caesar Cirigliano, J.), entered December 18, 2006, which dismissed petitioner’s application for a writ of habeas corpus, unanimously affirmed, without costs.
Petitioner concedes he was convicted of crimes on the basis of conduct that gave rise to new charge No. 8, for which he was not afforded a preliminary hearing. Since that basis for revocation superseded the issues raised at the revocation hearing, his current procedural challenge is moot (People ex rel. Johnson v Russi, 258 AD2d 346 [1999], appeal dismissed and lv denied 93 NY2d 945 [1999]; Matter of Bennett v Kelly, 251 AD2d 776 [1998], lv denied 92 NY2d 811 [1998]), and this proceeding was properly dismissed. Concur—Lippman, P.J., Andrias, Saxe, Sweeny and DeGrasse, JJ.